Deutsche Bank Natl. Trust Co. v Mendick (2020 NY Slip Op 00262)





Deutsche Bank Natl. Trust Co. v Mendick


2020 NY Slip Op 00262


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2017-09371
 (Index No. 49442/09)

[*1]Deutsche Bank National Trust Company, etc., appellant,
vJason Mendick, respondent, et al., defendants.


Duane Morris LLP, New York, NY (Brett L. Messinger of counsel), for appellant.
Fred M. Schwartz, Smithtown, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Suffolk County (C. Randall Hinrichs, J.), dated June 27, 2017. The order, insofar as appealed from, granted that branch of the defendant Jason Mendick's cross motion which was to dismiss the complaint insofar as asserted against him.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the defendant Jason Mendick's cross motion which was to dismiss the complaint insofar as asserted against him is denied.
The bare denial by the defendant Jason Mendick of receipt of a notice of default, required to be served by the terms of the mortgage, and a notice required by RPAPL 1304 is insufficient to establish his prima facie entitlement to judgment as matter of law dismissing the complaint insofar as asserted against him (see Citibank, N.A. v Conti-Scheurer, 172 AD3d 17, 23-24).
SCHEINKMAN, P.J., ROMAN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court